internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl plr-118172-99 date date legend index number number release date taxpayer entity individual a cpa firm country y date a tax_year one dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file the agreement and certifications described in sec_1_1503-2 for tax_year one the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the common parent of a consolidated_group that filed a consolidated federal_income_tax return for the taxable_year ended on date a entity is wholly owned by taxpayer and operates as a branch for u s tax purposes taxpayer engaged cpa firm to advise and assist taxpayer with both u s and country y tax matters related to taxpayer’s entrance into the country y market in re plr projections of entity’s taxable_income showed that entity would have taxable_income for country y tax purposes but would have a loss for u s tax purposes for the fiscal_year ending on date a based on these projections cpa firm informed taxpayer that the dual_consolidated_loss rules would not preclude the loss from being taken into account in taxpayer’s federal_income_tax return for tax_year one in addition cpa firm drafted a memorandum discussing the dual_consolidated_loss rules and election under sec_1_1503-2 later individual a the tax manager with cpa firm assigned to taxpayer’s account became aware that taxpayer failed to make the appropriate elections under sec_1503 and the regulations thereunder individual a states that it was not clearly communicated by cpa firm to taxpayer through discussions or in the memorandum that the sec_1_1503-2 election and agreement would need to be filed with the federal_income_tax return for tax_year one sec_301_9100-1 provides that the commissioner may grant a taxpayer a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i under the standards set forth in sec_301_9100-3 sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-3 provides standards for extensions of time for making regulatory elections sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation sec_1_1503-2 fixes the time to file the agreement and certifications therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the agreement and certifications described in sec_1_1503-2 for tax_year one the granting of an extension of time is not a determination that taxpayer is otherwise eligible to make the election in re plr sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s allen goldstein reviewer office of the associate chief_counsel international
